DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “slightly milled” in claim 1, 7 and 17 is a relative term which renders the claim indefinite. The term ““slightly milled” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 4, 7-9 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Sugimoto et al (US 20070207238 A1).
In regard to claims 1 and 17, Sugimoto discloses a method of manufacturing a liquid koji to be used in production of a fermented food or drink, comprising cultivating a koji mold in a liquid medium that contains, as a raw material, a substance selected from the group consisting of a cereal having a surface covered with a husk; a cereal having a surface from which only a husk is removed; an unprocessed bean or tuber having a surface covered with a hull; and amaranthus and/or quinoa (Claim 1).
In regard to the recitation of unmilled or slightly milled grain, Sugimoto discloses “[t]he term "unpolished rice", which is a cereal used as a raw material from which only a surface husk is removed refers to a rice plant from which only chaffs are removed ([0046]).
Further in regard to claims 1 and 17, in the exemplary embodiment of Example 6, Sugimoto discloses:
Rice polished by 90% was used and washed, followed by 15-minute immersion, 10-minute drainage, and 30-minute steaming. The resulting rice was then allowed to cool down to 40°C, and 1 g of mold starter (white koji mold; Aspergillus kawachii IFO4308) per kg of the polished rice was inoculated and cultivated at 40°C and a relative humidity of 95% for 24 hours, at 35°C and a relative humidity of 95% for 6 hours, and at 30°C and a relative humidity of 90% for 18 hours ([0115]).

In regard to the enzymes obtained from malt, it is noted that enzymes of “mols starter” also contained in malt.
In regard to claims 2 and 8, Sugimoto discloses rice ([0023], claims 5, 6).
In regard to claims 3 and 9, Sugimoto discloses “[t]he term "unpolished rice", which is a cereal used as a raw material from which only a surface husk is removed refers to a rice plant from which only chaffs are removed ([0046]). By disclosing upolished rice, Sugimoto discloses brown rice.
In regard to claims 4 and 10, Sugimoto discloses steaming of rice ([0014]).
In regard to claims 13-19, Sugimoto discloses production f beverages by fermentation and distillation:
[0064] In addition, when the culture medium or the concentrate thereof obtained from the above liquid koji or culture product is used to produce alcoholic beverages or fermented foods and drinks, all steps may be carried out in a liquid phase. As a method of carrying out the production of alcoholic beverages in which the whole steps are carried out in a liquid phase, for instance, when the production of shochu is carried out, corn, wheat, rice, potato, sugar cane, and the like are used as other raw materials and then heated at about 80.degree. C. to be liquefied by dissolving with a heat-resistant enzyme preparation. After that, the addition of the above liquid koji and yeast allows the mash to be subjected to alcohol fermentation and then distillated according to a method of distillation under atmospheric pressure or reduced pressure, or the like.









Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al (US 20070207238 A1) in view of Fukushige et al (JP 07298868 A).
Suigimoto et al discloses production of fermented and distilled beverages using grains and koji starter from unpolished grains. Suigimoto et al discloses mashing barley with unmilled grain koji to produce wort to be fermented with shochu yeast. It is noted that malt is germinated cereal grain that has been dried in a process known as "malting". Malted grain is a conventional ingredient in the preparation of beer and distilled beverages. Fukushige et al discloses a method for producing grain whisky, designed to impart the flavor stemmed from the fermentation product of malt component through increasing malt proportion along with suppressing the unfavorable flavor derived from grain skin (Abstract). Fukushige et al discloses:
In this production method for whisky using grain starch material and malt as feedstocks, the fermentative saccharification of the grain starch material and malt is conducted independently of each other. After separating malt lees from the fermentative saccharification liquor from the malt, the resultant liquor is mixed with the fermentative saccharification liquor from the grain starch material and the resultant mixture is fermented, followed by distillation to obtain the objective whisky. By this method, fermentation can be performed with desired design of the flavor stemmed from the fermentation product of malt component and that of grain starch component, enabling preparation and fermentation suppressed in the unfavorable flavor derived from grain skin and thus obtaining the objective whisky with unique flavor and good body (Abstract). 

One of ordinary skill in the art would have been motivated to modify Sugimoto et al (US 20070207238 A1) in view of Fukushige et al and to employ malted grain in order to produce desired distilled beverage such as whiskey.
The particular ratios of malt to koji is seen to have been prima facie case obvious. Sugimoto et al discloses multiple examples with various ratios of koji to grains.

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VERA STULII/Primary Examiner, Art Unit 1791